DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kumatani et al. US 20150266004. 
Kumatani et al. teaches a catalyst for gas purification comprising a support. The catalyst is a noble metal catalyst supported on a material that results in superior oxygen storage capacity and activity (Para [0009]). The support material has mesopores of size 1nm -100nm and macropores of size 100nm -10000nm (Para [0051]). The macropore volume is 0.1cm3/g or more (Para [0051]). However, the reference does not teach or suggest an average pore diameter of 20-1000nm and a pore volume for all the pores of more than 0.8cm3/g. 
Schultink et al. US 20080017036.
Schultink et al. teaches a polymeric adsorbing agent with mesopores of size 2-50nm and micropores (considered as macropores) of size >50nm with an average pore diameter of 0.3-30nm (Para [0018]). This material has a pore volume of > 0.4cm3/g (Para [0019]). However, the reference does not teach or suggest a macropore volume of 0.1-0.5cm3/g. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736